 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                       CASE NO. CR19-0024JLR

11                                Plaintiff,                ORDER ON MOTION TO
                   v.                                       DISMISS
12
            JAMES J. HENDRIX,
13
                                  Defendant.
14

15                                     I.      INTRODUCTION

16          On December 16, 2019, the court commenced a two-part jury trial on seven

17   criminal counts filed by Plaintiff United States of America (“the Government”) against

18   Defendant James J. Hendrix. (See 12/16/19 Dkt. Entry (Dkt. # 174); Sup. Indictment

19   (Dkt. # 69).) The first part of the trial resulted in a partial verdict and a declaration of a

20   mistrial. (See Jury Verdict (Dkt. # 200).) On January 16, 2020, in response to a filing

21   from the Government styled as a “Notice Regarding Retrial” (see Not. (Dkt. # 212)), the

22   court scheduled this case for a retrial on February 3, 2020 (see 1/16/20 Dkt. Entry). The


     ORDER - 1
 1   court also ordered the parties to submit briefing on retrial issues raised in the

 2   Government’s notice. (See 1/13/20 Order (Dkt. # 213).) Mr. Hendrix filed a response to

 3   the notice (Resp. (Dkt. # 216)), the Government filed a reply memorandum (Reply (Dkt.

 4   # 218)), and Mr. Hendrix filed a surreply with permission from the court. (Surreply (Dkt.

 5   # 221); 1/21/20 Order (Dkt. # 223) (granting leave to file surreply)).

 6          The court held a pretrial conference with the parties to prepare for trial and to

 7   discuss the issues raised in the parties’ briefing on January 24, 2020. (See 1/24/20 Dkt.

 8   Entry (Dkt. # 235).) Although neither party styled any of their filings as a motion, the

 9   parties agreed during argument that the issues presented in the Government’s notice had

10   been fully briefed and the court should construe the briefing as a motion to dismiss filed

11   by Mr. Hendrix. (See id.) After hearing argument on the issues, the court informed the

12   parties that it intended to issue a written order denying Mr. Hendrix’s motion to dismiss.

13   (See id.) The court provided this oral ruling so that the parties would be able to prepare

14   for trial, which the court advised would continue as scheduled. (See id.) In response to

15   this ruling, Mr. Hendrix informed the court that he intended to file an interlocutory appeal

16   once the court issued its written ruling. (See id.)

17          With that background in mind, the court turns to the issues raised in the

18   Government’s notice and Mr. Hendrix’s response (see Not.; Resp.), which the court

19   construes as a motion to dismiss by Mr. Hendrix per the request of the parties. The court

20   has considered the motion, the parties’ submissions concerning the motion, the parties’

21   oral argument, the relevant portions of the record, and the applicable law. Being fully

22   advised, the court DENIES Mr. Hendrix’s motion to dismiss.


     ORDER - 2
 1                                      II.    BACKGROUND

 2   A.     The Superseding Indictment

 3          The seven counts in the superseding indictment pertain to events that took place

 4   on two dates—June 21, 2018, and August 24, 2018. (See Sup. Indictment.) Although the

 5   court will not recap all of the evidence elicited at trial or the parties’ arguments about the

 6   evidence, the court briefly addresses the relevant events in order to place the counts in the

 7   superseding indictment in the proper context. 1

 8          Counts 1-4 in the superseding indictment relate to events that occurred on June 21,

 9   2018. The evidence at trial showed that, on that date, officers from the Seattle Police

10   Department (“SPD”) arrested Mr. Hendrix in the parking lot of an auto repair shop in

11   Seattle, Washington. SPD officers found Mr. Hendrix on scene standing next to the open

12   driver’s side door of a U-Haul. After securing Mr. Hendrix, the officers swept the

13   parking lot and found a firearm on the bumper of a truck parked next to the U-Haul and a

14   shotgun under the driver’s seat of the U-Haul. Once the officers found the shotgun, they

15   arrested Mr. Hendrix. During a search incident to arrest, the SPD found 8.8 grams of

16   methamphetamine and 21.2 grams of heroin on Mr. Hendrix’s person. The SPD

17   impounded the U-Haul and obtained a warrant to search it. During that search, the SPD

18   found a third firearm, a bag containing 271.3 grams of methamphetamine, a loaded

19   handgun magazine, and a number of other items of interest inside the cab of the U-Haul.

20

21          1
              The parties’ trial briefs also contain concise recaps of the relevant events of June 21,
     2018, and August 24, 2018. (See Gov’t Trial Br. (Dkt. # 106); Def. 1st Trial Br. (Dkt. # 128);
22   Def. 2d Trial Br. (Dkt. # 131).)


     ORDER - 3
 1          Count 1 of the superseding indictment charges Mr. Hendrix with felon in

 2   possession of firearms and ammunition in violation of 18 U.S.C. § 922 based on the three

 3   firearms and the loaded magazine found on the scene. (See Sup. Indictment at 1-2; Gov’t

 4   Trial Br. at 1-2.) Count 2 charges Mr. Hendrix with possession of methamphetamine

 5   with intent to distribute in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2 based on the

 6   271.3 grams of methamphetamine found inside the U-Haul. (See Sup. Indictment at 2;

 7   Gov’t Trial Br. at 2.) Count 3 charges Mr. Hendrix with possession of methamphetamine

 8   and heroin with intent to distribute in violation of 21 U.S.C. § 841 based on the 8.8 grams

 9   of methamphetamine and 21.2 grams of heroin found on Mr. Hendrix’s person. (See Sup.

10   Indictment at 2-3; Gov’t Trial Br. at 2.) Count 4 charges Mr. Hendrix with possession of

11   firearms in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924 based

12   on the three firearms found on scene and the drug trafficking crimes charged in Counts 2

13   and 3. (See Sup. Indictment at 3; Gov’t Trial Br. at 2.)

14          Counts 5-7 relate to events that occurred on August 24, 2018. The evidence at

15   trial showed that, on that date, an officer from the Snohomish County Sheriff’s Office

16   (“SCSO”) attempted to pull Mr. Hendrix over for driving a motorcycle without a helmet.

17   When the officer attempted to stop Mr. Hendrix, however, he fled the scene on his

18   motorcycle. Moments later, Mr. Hendrix wrecked his motorcycle and was so seriously

19   injured that he was unresponsive at the scene of the wreck. The SCSO officers on the

20   scene searched a bag attached to Mr. Hendrix’s person for identification but instead

21   found a firearm, 8 grams of methamphetamine, and 3.3 grams of heroin inside the bag.

22   //


     ORDER - 4
 1          Count 5 of the superseding indictment charges Mr. Hendrix with felon in

 2   possession of a firearm in violation of 18 U.S.C. § 922 based on the firearm found inside

 3   the bag. (See Sup. Indictment at 2-3; Gov’t Trial Br. at 2.) Count 6 charges Mr. Hendrix

 4   with possession of methamphetamine with intent to distribute in violation of 21 U.S.C.

 5   § 841 based on the 8 grams of methamphetamine found inside the bag. (See Sup.

 6   Indictment at 4; Gov’t Trial Br. at 2.) Count 7 charges Mr. Hendrix with possession of a

 7   firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924 based

 8   on the firearm found inside the bag and the drug trafficking crime charged in Count 6.

 9   (See Sup. Indictment at 4-5; Gov’t Trial Br. at 2.)

10          Before trial, Mr. Hendrix moved to bifurcate the two counts for felon in

11   possession of a firearm—Counts 1 and 5—and the court granted that request after the

12   Government stated that it did not object. (See Mot. to Bifurcate (Dkt. # 77); Resp. to

13   Mot. to Bifurcate (Dkt. # 85) at 18; 12/4/19 Dkt. Entry (Dkt. # 120).) Accordingly, Mr.

14   Hendrix’s trial proceeded in two phases, with Counts 2-4 and 6-7 tried first and Counts

15   1-5 tried after the jury’s verdict on the Counts 2-4 and 6-7. For purposes of this motion,

16   only the first phase of the trial and the jury’s verdict on Counts 2-4 and 6-7 are at issue.

17   (See generally Not.; Resp.)

18   B.     Lesser Included Offenses

19          Although the superseding indictment does not charge Mr. Hendrix with any counts

20   of possession of controlled substances, Mr. Hendrix requested that the court instruct the

21   jury that the Government’s charges of possession of controlled substances with intent to

22   distribute in Counts 2, 3, and 6 include the lesser crime of possession of controlled


     ORDER - 5
 1   substances. (See Def. Jury Instr. (Dkt. # 129) at 39, 53.) Specifically, Mr. Hendrix

 2   requested that the court instruct the jury that “[i]f (1) any of you are not convinced

 3   beyond a reasonable doubt that the defendant is guilty of possession with intent to

 4   distribute; and (2) all of you are convinced beyond a reasonable doubt that the defendant

 5   is guilty of the lesser crime of possessing controlled substances,” then the jury may find

 6   the defendant guilty of the lesser crime of possession of controlled substances. (See id.)

 7          The court concluded that Mr. Hendrix was entitled to lesser included offense

 8   instructions for Count 3 related to the 8.8 grams of methamphetamine and 21.2 grams of

 9   heroin found on Mr. Hendrix’s person on June 21, 2018, and for Count 6 related to the 8

10   grams of methamphetamine found inside the bag on August 24, 2018, but not for Count 2

11   related to 271.3 grams of methamphetamine found inside the U-Haul. (See Final Jury

12   Instr. (Dkt. # 190) at 22, 25.) Thus, for Counts 3 and 6, the court instructed the jury on

13   the lesser offenses of possession of controlled substances and included the specific

14   language that Mr. Hendrix requested that informed the jury that they could convict on the

15   lesser included offense if “any of you are not convinced beyond a reasonable doubt that

16   the defendant is guilty of possession with intent to distribute.” (See id.)

17          With input from the parties, the court prepared a verdict form that provided the

18   jury with an option to convict on the lesser included offenses for Counts 3 and 6. (See

19   Jury Verdict at 3, 6. 2) For those counts, the first question on the verdict form (i.e.,

20
            2
              As the verdict form shows, the question numbers in the verdict form do not align with
21
     the count numbers charged in the superseding indictment. (Compare Jury Verdict with Sup.
     Indictment.) As noted above, trial in this case was bifurcated so that the felon in possession of
22   firearms counts could be tried separately from the other five counts. (See 12/4/19 Dkt. Entry.)


     ORDER - 6
 1   Question 2 and Question 4) asks the jury to determine whether Mr. Hendrix was

 2   “GUILTY” or “NOT GUILTY” on the greater offenses of possession with intent to

 3   distribute. (See id. at 2, 5.) Immediately below the question that pertains to the greater

 4   offense, the form then instructs the jury that “[i]f you find the defendant not guilty of this

 5   charge, skip Question 2A and proceed to Question 2B below. If you find the defendant

 6   guilty as charged, proceed to Question 2A below.” (See id. at 3; id. at 6 (“If you find the

 7   defendant not guilty of this charge, skip Question 4A and proceed to Question 4B below.

 8   If you find the defendant guilty as charged, proceed to Question 4A below.”).) Questions

 9   2A and 4A ask the jury what quantity and type of narcotics Mr. Hendrix possessed with

10   intent to distribute in the event that the jury finds him guilty of the greater offenses;

11   Questions 2B and 4B ask the jury to find Mr. Hendrix “GUILTY” or “NOT GUILTY” on

12   the lesser included offenses in the event that the jury finds Mr. Hendrix not guilty of the

13   greater offenses. (See id. at 3, 6.) The instructions provided before Questions 2B and 4B

14   instructed the jury to skip the questions on the lesser included offenses “[i]f you find the

15   defendant guilty” of the greater offenses and to answer Questions 2B and 4B “[i]f you

16   find the defendant not guilty” of the greater offenses. (See id.)

17          Although the jury instructions informed the jury that they could convict on the

18   lesser included offenses if “any of you are not convinced beyond a reasonable doubt” that

19

20   To avoid confusing the jury, the court and the parties agreed to structure the verdict form with
     questions 1-5 for the first phase of the bifurcated trial, even though those questions pertained to
     Counts 2-4, and 6-7 of the superseding indictment. The court notes that Question 1 on the
21
     verdict form corresponds to Count 2 in the indictment, Question 2 corresponds to Count 3,
     Question 3 corresponds to Count 4, Question 4 corresponds to Count 6, and Question 5
22   corresponds to Count 7.


     ORDER - 7
 1   Mr. Hendrix was guilty of the greater offenses (see Final Jury Instr. at 22, 25), the verdict

 2   form did not instruct the jury how to complete the form in the event that the jury could

 3   not reach a verdict on the greater offenses, rather than finding Mr. Hendrix guilty or not

 4   guilty on the greater offenses (see Jury Verdict at 2-3, 5-6). The court provided the

 5   parties with advanced copies of the jury instructions and verdict form and took formal

 6   exceptions to both. (See 12/20/19 Dkt. Entry (Dkt. # 188).) Although Mr. Hendrix took

 7   exception to the court’s refusal to issue a lesser included offense instruction for Count 2

 8   related to possession of methamphetamine with intent to distribute based on the 271.3

 9   grams of methamphetamine found in the U-Haul, neither the Government nor Mr.

10   Hendrix took exception to the language of the lesser included jury instructions for Counts

11   3 and 6 or to the verdict form.

12   C.     Jury Deliberations and Verdict

13          The jury commenced deliberations on the first phase of the trial at 11:31 a.m. on

14   December 20, 2019. (See 12/20/19 Dkt. Entry.) At 3:21 p.m., the jury orally advised the

15   clerk that it might be deadlocked. (See id.; see also 12/20/19 Tr. (Dkt. # 212-1) at 2:2-3.)

16   The court informed the parties that the jury “may be deadlocked” and informed the

17   parties that the court proposed to respond by (1) reading the neutral version of the Allen

18   charge found at Ninth Circuit Model Criminal Jury Instruction No. 7.7, which encourages

19   the jury to continue deliberating in an effort to reach a unanimous verdict; and (2)

20   instructing the jury that “[i]f you have reached a partial verdict, you can return that

21   verdict to the court and leave the other questions as unresolved.” (See 12/20/19 Tr. at

22   2:1-3:3); see also Ninth Circuit Model Criminal Jury Instructions No. 7.7 (2010). Both


     ORDER - 8
 1   parties agreed to the court’s proposed response. (See id. at 3:21-22, 4:11.) Accordingly,

 2   the court recalled the jury and asked the foreperson to confirm “that the jury at this point

 3   is unable to reach a decision,” which the foreperson confirmed. (See id. at 4:21-5:2.)

 4   After receiving that confirmation, the court read Instruction No. 7.7 and instructed the

 5   jury that it could reach a partial verdict. (See id. at 5:3-6:12.) On the partial verdict

 6   point, the court specifically stated that “[i]f you are unanimous on some of the questions,

 7   you can check those, then come back and tell me that you are unable to reach a verdict on

 8   others.” (See id. at 6:6-12.) The court then sent the jury back to the jury room to

 9   continue deliberating. (See id. at 6:13-16.)

10          The jury submitted two written questions at 4:18 p.m. on December 20, 2019.

11   (See 12/20/19 Dkt. Entry; see 1st Jury Question (Dkt. # 193); 2d Jury Question (Dkt.

12   # 195).) The first question, which had multiple parts, stated: “May you please elaborate

13   on your instructions to the jury on how we may arrive at a partial v[e]rdict? Does a

14   partial verdict negate the possibility of the defendant to be retried?” (1st Jury Question.)

15   The second question stated: “We need further clarification or interpretation on Jury

16   Instruction 19.” (2d Jury Question.) Jury instruction 19 was the instruction regarding the

17   lesser included offense charge on Count 3. (See Final Jury Instr. at 22.)

18          Again, the court convened with the parties to discuss its proposed answers to the

19   jury’s questions. The court first noted that it interpreted the first portion of the first

20   question to mean “how do we fill out the form” for a partial verdict, as opposed to “how

21   do we deliberate” to reach a partial verdict. (See 12/20/19 Tr. at 7:12-17.) The court

22   proposed to inform the jury that it should “fill out the verdict form for those questions


     ORDER - 9
 1   that you arrived at a resolution of and bring it out with you out into the courtroom.” (See

 2   id. at 7:25-8:3, 8:11-21.) For the second portion of the first question, the court informed

 3   the parties that it believed that the jury’s “retrial” question related to the issue of Mr.

 4   Hendrix’s punishment, which is an issue for the court to resolve. (See id. at 7:19-24,

 5   8:11-21.) The court proposed that it would respond to the question by rereading jury

 6   instruction 29, which instructed the jury that it was not to consider the impact of its

 7   verdict. (See id.) For the second question regarding instruction number 19, the court

 8   proposed that it would inform the jury that the words in the instruction must be given

 9   their plain meaning and the instruction speaks for itself. (See id. at 9:7-19.) Both parties

10   agreed with each of the court’s proposals (see id. at 8:22-25, 9:7-19), so the court

11   instructed the jury accordingly (see id. at 9:21-11:1). On the partial verdict question,

12   specifically, the court instructed the jury that, to reach a partial verdict, it should

13   “[c]omplete the portions of the verdict form that you are able to reach unanimous

14   agreement on and do nothing in regards to the ones that you can’t reach unanimous

15   agreement on.” (See id. at 9:24-10:4.)

16          After the court gave the jury these instructions, the court sent the jury home for the

17   weekend. (See id. at 11:2-3.) Once the jury had left for the day, the court noted to the

18   parties that the jury appeared to be “one batch of unhappy campers.” (See id. at

19   11:24-25.)

20          The jury returned at 9:00 a.m. on the following Monday, December 23, 2019.

21   (See 12/23/19 Dkt. Entry (Dkt. # 196).) Because the jury asked about partial verdicts at

22   the end of the day on Friday, the court reminded the jury how to reach a partial verdict by


     ORDER - 10
 1   reiterating the instructions the court gave on Friday. (See 12/23/19 Tr. (Dkt. # 212-2) at

 2   3:22-4:5.) Specifically, the court said: “You do not need to reach a unanimous

 3   agreement on each of the counts that is in this action. If you agree on some and you are

 4   unable to reach a verdict on others, you can tell me which ones you agree on, and just

 5   leave the other ones blank. That’s what a partial verdict is.” (See id.) The jury returned

 6   to the jury room to continue deliberations at 9:03 a.m. (See 12/23/19 Dkt. Entry.)

 7          At 11:12 a.m., the court received a third jury question: “For a partial verdict, is it

 8   possible to give a verdict on a subsection of a charge without giving a verdict for the

 9   initial charge[?]” (3d Jury Question (Dkt. # 198) at 1.) After a lengthy discussion with

10   counsel for both parties about the appropriate response, the court and the parties agreed to

11   respond to the question in writing and say: “The court is unable to respond to this

12   question. Please refer to the jury instructions and the verdict form.” (See id. at 2;

13   12/23/19 Tr. at 5:22-14:11.) At 12:36 p.m., the jury signaled to the court that it had

14   another question, and one of the jurors orally advised the Courtroom Deputy, in the

15   presence of the other jurors, “that she is being insulted for her views, and she wants it to

16   stop.” (See 12/23/19 Tr. at 14:15-21.)

17          At 1:02 p.m., while the court and the parties discussed the appropriate response to

18   the information that one of the jurors felt she was being insulted for her views, the jury

19   informed the court that it had reached a verdict. (See id. at 14:22-19:11; 12/23/19 Dkt.

20   Entry.) The court brought the jury out and had the following discussion with the jury and

21   its foreperson:

22   //


     ORDER - 11
 1          THE COURT: Juror No. 1, has the jury reached a verdict on some or all of
            the causes of action?
 2
            THE FOREPERSON: We have reached a verdict on two charges.
 3
            THE COURT: All right. Would you please give it to the clerk?
 4
            THE COURT: Mr. Foreperson, in regards to the counts that you were unable
 5          to reach a verdict, is it your opinion that the jury is deadlocked?

 6          THE FOREPERSON: Yes.

 7          THE COURT: Is there any member of the jury who disagrees with that
            assessment?
 8
            THE COURT: The record should reflect that there are none. Then I’m
 9          going to accept the jury’s verdict on the two charges that you have been able
            to reach a unanimous verdict on.
10
     (12/23/19 Tr. at 19:15-20:5.) The court then read the verdict into the record on a
11
     question-by-question basis. (See id. at 20:6-21:9.) The court stated that the jury did not
12
     answer Questions 1, 2, 3, 4, and 5 related to each of the greater offenses in Counts 2-4
13
     and 6-7, but unanimously found the defendant guilty of the lesser included offenses for
14
     Counts 3 and 6 in response to Questions 2B and 4B. 3 (See id.; Jury Verdict.)
15
            The court then informed the parties that “I’m going to, based on the answers
16
     provided by the jury, declare a mistrial in regards to Count 1, Count 3, and Count 5, and I
17
     am going to accept the jury’s verdict in regards to the two counts that they found on.”
18
     (See 12/23/19 Tr. at 21:10-13.) The court later confirmed that it inadvertently referred to
19
     question numbers instead of count numbers when it said “Count 1, Count 3, and Count
20

21
            3
              The jury also answered Question 2C, but that question has no bearing on this motion.
22   (See Jury Verdict at 4.)


     ORDER - 12
 1   5,” and that the court meant to refer to Count 2, Count 4, and Count 7 when it declared a

 2   mistrial. (See id. at 26:12-19.) At the request of the Government, the court polled the

 3   jury and each individual juror confirmed that the verdict form represented his or her

 4   individual verdict. (See id. at 21:14-24:11.)

 5                                      III.   ANALYSIS

 6          On January 10, 2020, the Government informed the court that it intended to retry

 7   Mr. Hendrix on all five of the greater offenses from the first phase of the trial—Counts

 8   2-4 and 6-7. (See generally Not.) Mr. Hendrix objects to retrial on Double Jeopardy

 9   grounds. (See generally Resp.) Mr. Hendrix’s briefing raises four interwoven Double

10   Jeopardy arguments that Mr. Hendrix’s counsel organized succinctly at oral argument:

11   (1) Double Jeopardy bars retrial Counts 2-4 and 6-7 because there was no “manifest

12   necessity” justifying the court’s mistrial declaration (see id. at 10-11); (2) even if the

13   court’s declaration of mistrial was appropriate for Counts 2, 4, and 7, the court failed to

14   declare a mistrial on Counts 3 and 6, which prevents retrial on those counts (see Resp. at

15   1-9); (3) the jury’s verdict on the lesser included offenses for Counts 3 and 6 prevents

16   retrial on those counts (see id.); and (4) if the court agrees that Counts 3 and 6 cannot be

17   retried, that prevents the Government from retrying Count 7 and any portion of Count 4

18   that is based on Count 3 (see id. at 9-10). The court first outlines the applicable legal

19   standards before addressing the issues on the merits.

20   //

21   //

22   //


     ORDER - 13
 1   A.     Legal Standards

 2          1.     Double Jeopardy

 3          The Double Jeopardy Clause of the Fifth Amendment dictates that “[n]o person

 4   shall . . . be subject for the same offence to be twice put in jeopardy of life or limb.” U.S.

 5   Const. amend V. “Under this Clause, once a defendant is placed in jeopardy for an

 6   offense, and jeopardy terminates with respect to that offense, the defendant may neither

 7   be tried nor punished a second time for the same offense.” Sattazahn v. Pennsylvania,

 8   537 U.S. 101, 106 (2003) (citation omitted). “This guarantee recognizes the vast power

 9   of the sovereign, the ordeal of a criminal trial, and the injustice our criminal justice

10   system would invite if prosecutors could treat trials as dress rehearsals until they secure

11   the convictions they seek.” Currier v. Virginia, --- U.S. ---, 138 S. Ct. 2144, 2149 (2018)

12   (citations omitted). “At the same time, . . . the Clause was not written or originally

13   understood to pose ‘an insuperable obstacle to the administration of justice’ in cases

14   where ‘there is no semblance of [these] type[s] of oppressive practices.’” Id. (quoting

15   Wade v. Hunter, 336 U.S. 684, 688-689 (1949)).

16          2.     Mistrial

17          “Trial judges may declare a mistrial ‘whenever, in their opinion, taking all the

18   circumstances into consideration, there is a manifest necessity’ for doing so.” Renico v.

19   Lett, 559 U.S. 766, 773-74 (2010) (quoting United States v. Perez, 22 U.S. 579, 580

20   (1824)). “The decision whether to grant a mistrial is reserved to the ‘broad discretion’ of

21   the trial judge.” See Renico, 559 U.S. at 774 (quoting Illinois v. Somerville, 410 U.S.

22   458, 462 (1973)). Although the “manifest necessity” burden “is a heavy one,” the


     ORDER - 14
 1   Supreme Court has clarified that “the key word ‘necessity’ cannot be interpreted

 2   literally.” See Arizona v. Washington, 434 U.S. 497, 506-07 (1978).

 3          Declaring a mistrial where “the jury was unable to reach a verdict . . . has long

 4   been considered the ‘classic basis’ establishing such a [manifest] necessity.” Blueford v.

 5   Arkansas, 566 U.S. 599, 609 (2012) (quoting Arizona, 434 U.S. at 509). The reasons for

 6   “allowing the trial judge to exercise broad discretion” are “especially compelling” in

 7   cases involving a deadlocked jury. See Arizona, 434 U.S. at 509. “There, the

 8   justification for deference is that ‘the trial court is in the best position to assess all the

 9   factors which must be considered in making a necessarily discretionary determination

10   whether the jury will be able to reach a just verdict if it continues to deliberate.’” Renico,

11   559 U.S. at 774 (quoting Arizona, 434 U.S. at 510, n.28). “In the absence of such

12   deference, trial judges might otherwise ‘employ coercive means to break the apparent

13   deadlock,’ thereby creating a significant risk that a verdict may result from pressures

14   inherent in the situation rather than the considered judgment of all the jurors.’” Id.

15   (quoting Arizona, 434 U.S. at 510, 509).

16          Relevant factors for courts to consider in determining whether to declare a mistrial

17   include “the jury’s collective opinion that it cannot agree, the length of the trial and

18   complexity of the issues, the length of time the jury has deliberated, whether the

19   defendant has objected to a mistrial, and the effects of exhaustion or coercion on the

20   jury.” Harrison v. Gillespie, 640 F.3d 888, 904 (9th Cir. 2011) (en banc) (quoting

21   Rogers v. United States, 609 F.2d 1315, 1317 (9th Cir. 1979)). “The most critical factor

22   is the jury’s own statement that it is unable to reach a verdict.” United States v.


     ORDER - 15
 1   Hernandez-Guardado, 228 F.3d 1017, 1029 (9th Cir. 2000) (citing United States v.

 2   Cawley, 630 F.2d 1345, 1348-49 (9th Cir. 1980)).

 3   B.     The Court’s Declaration of Mistrial

 4          The court begins by temporarily setting aside Mr. Hendrix’s specific arguments

 5   regarding Counts 3 and 6 and addressing Mr. Hendrix’s overarching argument that there

 6   was no “manifest necessity” justifying a mistrial on any of the five counts. (See Resp. at

 7   10-11; Surreply at 4.) The gravamen of Mr. Hendrix’s argument on this point is that “the

 8   Court moved too quickly to a declaration of a mistrial” and erred by failing to distinguish

 9   between “deadlock” and “genuine deadlock.” (See Resp. at 11.) The court disagrees.

10          The court acted well-within its “broad discretion” to declare a mistrial. See

11   Renico, 559 U.S. at 773-74. Each of the factors that the Ninth Circuit advises courts to

12   consider before declaring a hung jury weighed in favor of a mistrial. See Harrison, 640

13   F.3d at 904-05 (noting that courts should consider “the jury’s collective opinion that it

14   cannot agree, the length of the trial and complexity of the issues, the length of time the

15   jury has deliberated, whether the defendant has objected to a mistrial, and the effects of

16   exhaustion or coercion on the jury”). The jury twice informed the court that it could not

17   reach a unanimous agreement on all counts. (See 12/20/19 Tr. at 2:2-3; 12/23/19 Tr. at

18   19:15-20:5). On both occasions, the court questioned the foreperson about that

19   conclusion to confirm that the jury was, in fact, deadlocked. (See 12/20/19 Tr. at

20   4:21-5:2; 12/23/19 Tr. at 19:15-20:5.) After the jury informed the court for the second

21   time that it could not reach a conclusion, the court asked the jury as a whole if they

22   disagreed with the foreperson’s conclusion that the jury was “deadlocked.” (See


     ORDER - 16
 1   12/23/19 Tr. at 19:15-20:5.) No juror disagreed with the foreperson. (See id.) Thus, the

 2   jury’s own statement, which is “the most critical factor” for courts to consider,

 3   Hernandez-Guardado, 228 F.3d at 1029, confirms that the jury was deadlocked.

 4          The length and complexity of trial, the duration of the jury deliberations, and the

 5   absence of an objection from Mr. Hendrix also weigh in favor of finding the requisite

 6   manifest necessity for a mistrial. See Harrison, 640 F.3d at 904-05. The first phase of

 7   the trial was, at most, modestly complex. The jury heard testimony from 17 witnesses

 8   and the entire trial—including voir dire and jury instructions—took less than four full

 9   trial days. (See 12/16/19 Dkt. Entry; 12/17/19 Dkt. Entry (Dkt. # 181); 12/18/19 Dkt.

10   Entry (Dkt. # 184) 12/19/19 Dkt. Entry (Dkt. # 185); 12/20/19 Dkt. Entry.) Despite the

11   straightforward nature of the trial, the jury deliberated for approximately nine hours,

12   across two days. (See 12/20/19 Dkt. Entry; 12/23/19 Dkt. Entry.) Although Mr. Hendrix

13   now objects to the mistrial, neither the Government nor Mr. Hendrix raised an objection

14   during the proceedings before the court discharged the jury. (See generally 12/23/19 Tr.)

15   Each of these factors supports the court’s decision to declare a mistrial.

16          Finally, the court notes that the potential “effects of exhaustion or coercion on the

17   jury” were particularly acute here. See Harrison, 640 F.3d at 904-05. The jury first

18   informed the court that it may be deadlocked after about four hours of deliberations. (See

19   12/20/19 Dkt. Entry; see also 12/20/19 Tr. at 2:2-3.) After the court gave an Allen

20   charge, the jury deliberated for approximately five additional hours before informing the

21   court for a second time that it was deadlocked. (See 12/23/19 Dkt. Entry.) The record

22   shows that the impact of the continued deliberations weighed heavily on the jury. The


     ORDER - 17
 1   court noted at the end of the first day of deliberations that the jury appeared to be “one

 2   batch of unhappy campers.” (See 12/20/19 Tr. at 11:24-25.) Tensions only worsened. At

 3   12:36 p.m. on Monday—after roughly eight and a half hours of deliberations—one juror

 4   advised court staff in front of the rest of the jury “that she [was] being insulted for her

 5   views, and she want[ed] it to stop.” (See 12/23/19 Tr. at 14:15-21.) The jury reached a

 6   partial verdict and confirmed with the court that they were “deadlocked” less than a half

 7   hour later. (See 12/23/19 Dkt. Entry; 12/23/19 Tr. at 19:15-20:5.)

 8          Mistrial was the court’s only viable option at that point in time. The court had

 9   already given an Allen charge and, as such, could not have given another one without

10   committing reversible error. See United States v. Evanston, 651 F.3d 1080, 1085 (9th

11   Cir. 2011). Further, if the court had sent the jury back to the deliberation room to

12   continue trying to reach a unanimous verdict, the court could have introduced significant

13   coercive pressure on the one juror who had made it known to the court and to her fellow

14   jurors that she felt she was being insulted by the rest of the jury. United States v.

15   Jefferson, 566 F.3d 928, 936 (9th Cir. 2009) (“A district court need not, and indeed

16   should not, order continued deliberations once it becomes apparent that hopeless

17   deadlock exists.”). Trial courts are granted with broad discretion to declare a hung jury

18   so that courts can avoid “employ[ing] coercive means to break the apparent deadlock”

19   and “creating a significant risk that a verdict may result from pressures inherent in the

20   situation rather than the considered judgment of all the jurors.” See Renico, 559 U.S. at

21   774 (quotations omitted); Harrison, 640 F.3d at 903 (noting concern that court’s actions

22   in response to hung jury could provide appearance that the court has “join[ed] one of the


     ORDER - 18
 1   factions in a hung jury”); Evanston, 651 F.3d at 1085 (9th Cir. 2011) (“Extraordinary

 2   caution must be exercised when acting to break jury deadlock.”). By the time the jury

 3   reached its partial verdict, the court had pushed the jury as far as it could.

 4          Mr. Hendrix argues that the court failed to establish “genuine” deadlock because it

 5   did not specifically ask each juror whether he or she believed continued deliberations

 6   could result in a verdict. (See Resp. at 11.) Again, the court disagrees. The law does not

 7   require that judge or jury incant specific magic words before the court may find the

 8   requisite manifest necessity to declare a mistrial. Quite the contrary, in fact. The

 9   Supreme Court has “expressly declined to require the ‘mechanical application’ of any

10   ‘rigid formula’ when trial judges decide whether jury deadlock warrants a mistrial.” 4

11   See Renico, 559 U.S. at 775 (quoting Wade, 336 U.S. at 691); see also Harrison, 640

12   F.3d at 902 (“[T]he Supreme Court has never adopted a per se rule regarding trial judges’

13   responses to deadlocked juries.”). Instead, as the Ninth Circuit recognizes, “the

14   [Supreme] Court has emphasized the importance of deferring to the trial judge’s

15   discretion in cases involving deadlocked juries.” Harrison, 640 F.3d at 902.

16          At oral argument, Mr. Hendrix’s counsel pinned his argument that the court was

17   required to ask the jury if continued deliberations could result in a verdict on an excerpt

18
            4
               The court rejects Mr. Hendrix’s argument that the Supreme Court’s decision in Renico
19   does not control or is somehow less persuasive because it is an Antiterrorism and Effective
     Death Penalty Act (“AEDPA”) case. (See Resp. at 10-11.) As Mr. Hendrix persuasively argued
20   in response to the Government’s attempts to distinguish Brazzel v. Washington, 491 F.3d 976
     (9th Cir. 2007)—another AEDPA case—the fact that a federal decision was issued under
     AEDPA does not render the rules of decision or rationale provided in that decision wholesale
21
     inapplicable to non-AEDPA cases. (See Resp. at 5-6.) Here, the court cites Renico for its
     teachings about a trial court’s authority to declare a mistrial under federal law, which are not
22   specific to AEDPA cases. See Renico, 559 U.S. at 774-75.


     ORDER - 19
 1   from the Ninth Circuit’s decision in Hernandez-Guardado and the commentary to Ninth

 2   Circuit Model Criminal Jury Instruction No. 7.8. See Hernandez-Guardado, 228 F.3d at

 3   1029; Ninth Circuit Model Criminal Jury Instruction No. 7.8 (2010). Neither source

 4   persuades the court that its mistrial declaration was improper.

 5          First, although the Ninth Circuit’s model jury instructions are a valuable resource

 6   on which the court often relies, the instructions and accompanying commentary that Mr.

 7   Hendrix cited at oral argument are not binding authority. See Ninth Circuit Model

 8   Criminal Jury Instructions, Introduction to 2010 Edition (2010) (“The instructions in this

 9   Manual are models. They are not mandatory, and must be reviewed carefully before use

10   in a particular case. They are not a substitute for the individual research and drafting that

11   may be required in a particular case, nor are they intended to discourage judges from

12   using their own forms and techniques for instructing juries.”). Moreover, even if the

13   commentary Mr. Hendrix cites was binding—which it is not—Instruction No. 7.8

14   includes only a “suggested script” for the court and does not mandate that the court ask

15   any specific questions to the jury. See Ninth Circuit Model Criminal Jury Instruction No.

16   7.8 (2010).

17          The court is also uncertain that the portion of Hernandez-Guardado that Mr.

18   Hendrix cites—that “[o]n receiving word from the jury that it cannot reach a verdict, the

19   district court must question the jury to determine independently whether further

20   deliberations might overcome the deadlock”—remains good law. See

21   Hernandez-Guardado, 228 F.3d at 1029. Renico and Harrison—both of which were

22   decided after Hernandez-Guardado—reject “mechanical” or “rigid” controls on the trial


     ORDER - 20
 1   court’s discretion to declare a mistrial. 5 See Renico, 559 U.S. at 775; Harrison, 640 F.3d

 2   at 902. The court reads those cases as saying that there is nothing specific that trial courts

 3   “must” do before declaring a mistrial so long as the trial court reasonably exercises its

 4   discretion. See Renico, 559 U.S. at 774-75; Harrison, 640 F.3d at 902-03. Nevertheless,

 5   even if it remains true in this Circuit that trial courts “must question the jury to determine

 6   independently whether further deliberations might overcome the deadlock,” the court did

 7   question the jury both times the jury indicated it was deadlocked and confirmed that the

 8   jury was “deadlocked.” (See 12/20/19 Tr. at 4:21-5:2; 12/23/19 Tr. at 19:15-20:5.) Mr.

 9   Hendrix may have preferred that the court ask different questions or frame its questions

10   in a different manner, but the jury’s answers to the court’s questions—combined with the

11   other evidence in the record suggesting deadlock—were more than enough for the court

12   to “determine independently” that further deliberations would not overcome the jury’s

13   deadlock, which is all that the law Mr. Hendrix cites requires. See Hernandez-Guardado,

14   228 F.3d at 1029.

15   C.     Counts 3 and 6

16          Mr. Hendrix raises three closely-related Double Jeopardy arguments specific to

17   Counts 3 and 6: (1) the court did not declare a mistrial on Counts 3 and 6; (2) if the court

18   did declare a mistrial, that declaration was improper because there was no manifest

19
            5
20            The court recognizes, of course, that questioning the jury about the extent of its
     deadlock or about the potential that further deliberations would result in a verdict is both
     appropriate and useful in many contexts. See Ninth Circuit Model Criminal Jury Instruction No.
21
     7.8 (2010) (offering a “suggested script” for trial court’s post-Allen charge inquiry). The court
     takes issue only with Mr. Hendrix’s argument that specific questions are mandatory in order to
22   preserve a mistrial.


     ORDER - 21
 1   necessity for a mistrial; and (3) the jury’s conviction on the lesser offenses constitutes an

 2   “implied acquittal” on the greater offenses that bars retrial. The court addresses each of

 3   these arguments in turn.

 4          1.     Declaration of Mistrial

 5          The court rejects Mr. Hendrix’s argument that the court’s declaration of mistrial

 6   did not apply to the greater offenses of possession with intent to distribute charged in

 7   Counts 3 and 6. (See, e.g., Resp. at 4 (“[T]his [c]ourt did not make any determination of

 8   ‘hopeless deadlock’ on the greater charges, nor did the [c]ourt declare a mistrial on the

 9   greater charges.”); Surreply at 2-3 (“Retrial requires some declaration on the [c]ourt’s

10   part, even if not the formal words ‘I declare a mistrial.’”).) The court recognizes that its

11   oral declaration of a mistrial focused on Counts 2, 4, and 7 and that the court did not

12   explicitly discuss the distinction between the greater and lesser offenses charged in

13   Counts 3 and 6. (See 12/23/19 Tr. at 19:15-24:17, 26:12-19.) However, Mr. Hendrix’s

14   argument on this point unfairly elevates form over function and fails to view the jury’s

15   verdict and the court’s ruling in the appropriate context.

16          Regardless of what the court said or failed to say regarding particular counts—or,

17   in the case of Counts 3 and 6, subsections of counts—the record is clear as to what the

18   court did. The court read the jury’s verdict, confirmed with the jury that it was

19   deadlocked, and twice stated that the court would “accept the jury’s verdict on the two

20   charges that [the jury has] been able to reach a unanimous verdict on” before declaring a

21   mistrial. (See id. at 19:15-20:5, 21:10-13 (“I’m going to accept the jury’s verdict in

22   regards to the two counts that they found on.”).) The jury’s verdict clearly shows that the


     ORDER - 22
 1   only “two charges” the jury “reach[ed] a unanimous verdict on” were the lesser included

 2   offenses of possession of a controlled substance charged in Counts 3 and 6. (See Jury

 3   Verdict.) Outside of its responses on the two lesser included offenses, the jury left the

 4   verdict form blank—as the court, with the consent of the parties, instructed the jury to do

 5   to signal to the court that it had been unable to reach a unanimous verdict. (See Jury

 6   Verdict; 12/20/19 Tr. at 6:6-12, 9:24-10:4; 12/23/19 Tr. at 3:22-4:5.) Thus, the court’s

 7   intent—as evidenced by its statements on the record and the jury’s verdict in response to

 8   the court’s instructions regarding partial verdicts—was to accept the jury’s unanimous

 9   verdict on the two lesser included offenses and otherwise declare a mistrial.

10          Mr. Hendrix’s interpretation of the record focuses too narrowly on the fact that the

11   court stated that it was declaring a mistrial on Counts 2, 4, and 7 without addressing

12   Counts 3 and 6. With the benefit of hindsight and a written transcript of the record that

13   the court did not have at the time it ruled from the bench, the court acknowledges that it

14   could have clarified that its declaration of a mistrial applied to the greater offenses in

15   Counts 3 and 6 but not the lesser included offenses in those same counts. 6 See Carothers,

16

17          6
               From the court’s perspective, the difficulty with declaring a mistrial on this particular
     verdict was that Counts 3 and 6 included both the greater offenses of possession with intent to
18   distribute and the lesser offenses of simple possession. If the lesser and included offenses had
     been charged in separate counts, the court’s mistrial declaration could have focused on specific
19   count numbers—as the court did with Counts 2, 4 and 7. But the fact that the greater and lesser
     offenses were charged in the same counts left the court stuck between a rock and a hard place
20   when the jury returned a unanimous verdict on the two lesser included offenses but deadlocked
     on the greater offenses. Had the court declared a mistrial on Counts 3 and 6, that would have
     invalidated the jury’s unanimous verdict on the lesser included offenses. See United States v.
21
     Carothers, 630 F.3d 959, 963-64 (9th Cir. 2011) (noting that trial court erred by declaring
     mistrial on lesser included offenses where jury reached a unanimous verdict on the lesser
22   included offenses but deadlocked on the greater offenses). On the other hand, however, the


     ORDER - 23
 1   630 F.3d at 963-64 (noting that trial court should have declared a mistrial on the greater

 2   offense of possession with intent to distribute after jury deadlocked on that charge but

 3   accepted the jury’s verdict on the lesser included offense of simple possession). But, as

 4   discussed above, both the Supreme Court and Ninth Circuit have rejected attempts to

 5   apply “mechanical” or “rigid” controls on the trial court’s authority to declare a mistrial.

 6   See Renico, 559 U.S. at 774-75; Harrison, 640 F.3d at 902-03. In light of that guidance,

 7   the court concludes that it need not turn a blind eye to the context in which the jury gave

 8   its verdict and overturn an otherwise proper declaration of mistrial merely because the

 9   court did not specifically state on the record that its declaration of a mistrial applied in

10   part to Counts 3 and 6.

11          Moreover, unlike the court’s explanation of its ruling outlined above, Mr.

12   Hendrix’s interpretation is logically inconsistent. The record shows that the court

13   explicitly declared a mistrial on Count 7 (see 12/23/19 Tr. at 21:10-14, 26:12-19), which

14   charges Mr. Hendrix with possession of a firearm in furtherance of a drug trafficking

15   crime based on the firearm found in a bag attached to Mr. Hendrix’s person on August

16   24, 2018. (See Resp. at Sup. Indictment at 4-5; Gov’t Trial Br. at 2.) The court

17   instructed the jury that it must find that Mr. Hendrix “committed the crime of Possession

18   of Methamphetamine with Intent to Distribute related to the August 24, 2018, incident”

19   as charged in Count 6 in order to convict Mr. Hendrix on Count 7. (See Final Jury Instr.

20   at 28.) Thus, if Mr. Hendrix is correct that the court did not declare a mistrial on the

21
     court’s decision to “accept” the verdict on the two lesser included offenses for Counts 3 and 6
22   without discussing the greater offenses resulted in Mr. Hendrix’s current objections.


     ORDER - 24
 1   greater offense in Count 6, then the court’s explicit declaration of a mistrial on Count 7

 2   becomes pointless because Count 7 could not be retried due to the jury’s verdict on Count

 3   6. On the other hand, viewing the court’s ruling as a mistrial on all five greater counts

 4   results in a logically consistent explanation for the court’s statements on the record in

 5   light of the jury’s verdict.

 6          2.      “Manifest Necessity” and “Implied Acquittal”

 7          The court considers Mr. Hendrix’s final two arguments together because those

 8   arguments are essentially different variants of the same Double Jeopardy point. Mr.

 9   Hendrix argues that there was no “manifest necessity” for a mistrial on Counts 3 and 6

10   and that the jury’s verdict was instead an “implied acquittal” on those counts. (See Resp.

11   at 1-9; Surreply at 1-2.) These arguments attempt to sway the court toward one side of

12   two well-established lines of Double Jeopardy authority. First, “a retrial following a

13   ‘hung jury’ does not violate the Double Jeopardy Clause.” Richardson v. United States,

14   468 U.S. 317, 324 (1984); see also Arizona, 434 U.S. at 509 (“[W]ithout exception, the

15   courts have held that the trial judge may discharge a genuinely deadlocked jury and

16   require the defendant to submit to a second trial.”). Second, where a defendant is charged

17   with a greater offense and a lesser included offense and the jury convicts on the lesser

18   included offense but remains silent “without returning any express verdict” on the greater

19   offense, the jury’s verdict is considered an implied acquittal on the greater offense that

20   bars retrial of that offense. See Green v. United States, 355 U.S. 184, at 189-91 (1957);

21   Brazzel, 491 F.3d at 981 (“An implied acquittal occurs when a jury returns a guilty

22   verdict as to a lesser included or lesser alternate charge, but remains silent as to other


     ORDER - 25
 1   charges, without announcing any signs of hopeless deadlock.”). Regardless of whether

 2   Mr. Hendrix casts his argument in terms of an absence of manifest necessity to support a

 3   mistrial or sufficient evidence of an implied acquittal that bars retrial, his point is that this

 4   court should apply Green and its progeny—as opposed to Richardson and its progeny—

 5   and find that he cannot be retried because the jury remained silent and was not

 6   “genuinely deadlocked” on Counts 3 and 6. (See Resp. at 1-9.)

 7          The parties’ dispute on this issue centers on three Ninth Circuit cases, Brazzel, 491

 8   F.3d 976; Jefferson, 566 F.3d 928; and Carothers, 630 F.3d 959. (See Not. at 4-8; Resp.

 9   at 2-7.) In Brazzel, the defendant was charged with first degree attempted murder and the

10   lesser included offense of first degree assault, amongst other charges, in state trial court.

11   491 F.3d at 979. The jury instructions for the first degree attempted murder charge

12   instructed the jury that “[i]f you cannot agree on a verdict, do not fill in the blank

13   provided in [the verdict form]” and also advised the jury that if it “cannot agree on” the

14   first degree attempted murder charge, it could “consider the alternative crime” of first

15   degree assault. See id. at 979-80. The jury convicted the defendant of first degree

16   assault, but “remained silent on the first degree attempted murder charge, leaving the

17   verdict form blank.” Id. at 979. The court noted that, “at the conclusion of their

18   deliberations, the jurors did not claim to be hung or announce any splits or divisions.” Id.

19   The court elaborated that jurors were asked during polling only if the verdict form

20   reflected their verdict and not whether the jury was deadlocked. Id. at 984. The

21   government also did not ask the court to declare a mistrial or seek to retry the count that

22   the jury remained silent on. See id. at 984, 979. Ultimately, the trial court discharged the


     ORDER - 26
 1   jury without declaring a mistrial, took the convictions as final, and sentenced the

 2   defendant. Id. at 979. Due to a remand after an appeal on an unrelated issue, however,

 3   the defendant was tried a second time before the case reached the Ninth Circuit. See id.

 4   at 980.

 5             On appeal after the defendant’s second trial, the Washington Court of Appeals

 6   treated the jury’s silence on the greater offenses in the first trial as an implied acquittal,

 7   but held that the Double Jeopardy issue was moot because the defendant was also

 8   impliedly acquitted on the greater offenses in his second trial. See id. at 982-83. Thus,

 9   the Ninth Circuit noted that the question before it under AEDPA was whether the state

10   appellate court clearly erred when it treated the jury’s silence as an implied acquittal. See

11   id. The Ninth Circuit held that the state court did not clearly err. See id. at 983. In

12   reaching that conclusion, the court assumed that the jury followed instructions and left

13   the verdict form blank on the greater offense because it could not reach unanimous

14   agreement on that offense. See id. at 984. However, the court construed that failure to

15   agree merely as “silence,” as opposed to “genuine[] deadlock” because the trial court did

16   not make any inquiry “to determine whether the jury had ‘genuinely deadlocked’ or

17   simply moved to the lesser alternative assault charge as a compromise.” Id. The court

18   also noted that the government did not construe the silence as “hanging” or seek retrial.

19   Id. at 984. Ultimately, the court concluded that the jury’s verdict was an implied

20   acquittal under federal law because “[g]enuine deadlock is fundamentally different from

21   a situation in which jurors are instructed that if they ‘cannot agree,’ they may

22   //


     ORDER - 27
 1   compromise by convicting of a lesser alternative crime, and they then elect to do so

 2   without reporting any splits or divisions when asked about their unanimity.” Id.

 3          In Jefferson, the government charged the defendant with attempted possession of

 4   methamphetamine with intent to distribute and the lesser included offense of attempted

 5   possession. See 566 F.3d at 932. The jury instructions advised the jury that “if after all

 6   reasonable efforts you are unable to reach a verdict [on the intent to distribute offense],

 7   you should record the decision on the verdict form and go on to consider whether

 8   defendant is guilty or not of the lesser included offense of Attempted Possession of a

 9   Methamphetamine.” Id. The jury initially returned with a verdict form on which the jury

10   crossed out the word “do” and replaced it with “were unable to” in the following

11   sentence: “We, the Jury . . . do find the Defendant, JOHN D. JEFFERSON, __________

12   (Guilty or Not Guilty) of the crime of Attempted Possession of a Controlled Substance

13   with Intent to Distribute.” Id. The jury also wrote “The jury was unable to come to a

14   decision on this verdict” in response to the greater offense. Id. On the verdict form for

15   the lesser included offense, however, the jury found the defendant guilty. Id.

16          At the request of the defendant, the court read the jury an Allen charge and ordered

17   continued deliberations. Id. After continued deliberations, the jury sent a question to the

18   court about a partial verdict and what the jury could do if it was “unable to come to a

19   decision” on the greater offense. Id. After the court answered the question, the jury

20   continued deliberating before returning with another interlineated verdict form that

21   reported the same conclusion—no decision on the greater offense and a conviction on the

22   lesser included offense. See id. The court then “polled the jurors as to whether further


     ORDER - 28
 1   deliberations might produce a verdict on the intent to distribute offense, all of whom

 2   indicated that further deliberations would be unavailing.” Id. The Ninth Circuit also

 3   noted that “[n]either the government nor Jefferson objected to the district court declaring

 4   a mistrial because of the hung jury” until after the government announced it would retry

 5   the defendant on the greater offense. Id. at 932-33.

 6          On these facts, the Ninth Circuit rejected the defendant’s Double Jeopardy

 7   challenge to retrial on the greater offense of possession with intent to distribute. See id.

 8   at 935-36. The court cited Brazzel for the proposition that “[a]n implied acquittal occurs

 9   when a jury returns a guilty verdict as to a lesser included or lesser alternate charge, but

10   remains silent as to other charges, without announcing any signs of hopeless deadlock,”

11   id. at 935 (citing Brazzel, 491 F.3d at 981), but found that the jury “did not impliedly

12   acquit [the defendant] because it was not ‘silent’ on the issue of Jefferson’s intent to

13   distribute.” Id. The court noted that the interlineated jury form and the confirmation

14   during polling that the jury was deadlocked were sufficient to find that the jury was

15   “anything but ‘silent’ in this case” on the greater offense. Id. at 935-36. The court also

16   concluded that there could be “no serious dispute” that there was sufficient “manifest

17   necessity” for a mistrial because the jury twice informed the court that it could not reach

18   a verdict, the court had read an Allen charge, the jury had asked a question about partial

19   verdicts, and the court confirmed the jury’s deadlock during polling. See id. at 936.

20          The defendant in Carothers was charged with possession of methamphetamine

21   with intent to distribute. 630 F.3d at 961-62. At the defendant’s request, the trial court

22   instructed the jury on the lesser included offense of simple possession. Id. The trial


     ORDER - 29
 1   court’s instruction on the lesser included offense of simple possession was essentially

 2   identical to the instruction that the court gave in Mr. Hendrix’s trial. Compare id. at 962

 3   with (Final Jury Instr. at 22, 25). Additionally, like this court, the Carothers court

 4   provided the jury with a verdict form that was inconsistent with the jury instruction on

 5   the lesser included offense in that the verdict form did not instruct the jury that it could

 6   consider the lesser included offense in the event that the jury could not reach unanimous

 7   agreement on the greater offense. See Carothers, 630 F.3d at 962 (“Thus the verdict

 8   form, unlike the instructions, permitted the jury to turn to the lesser included offense only

 9   after acquitting [the defendant] of the greater offense.”). The defendant’s counsel

10   recognized the inconsistency and asked the court to harmonize the verdict form with the

11   instructions, but the court refused to do so. See id.

12          After deliberations, the jury informed the court “that it was ‘unanimous on the

13   charge of possession’ but ‘not unanimous on the possession with the intent to distribute’”

14   charge. Id. at 962-63. The court ordered the jury to continue deliberating “as long as one

15   or more of you believe it would be beneficial in reaching a verdict.” Id. at 963. “After

16   further deliberation, however, the jury confirmed that it had ‘reached a unanimous

17   verdict, on possession, but are hung on the intent to distribute.’” Id. Although the jury

18   indicated that it had reached a unanimous verdict on the lesser included offense, the court

19   “declared a mistrial on both charges, with the government’s support but over

20   [defendant’s] objection” due to the inconsistencies between the jury instructions and the

21   verdict form. Id. By the time the defendant moved to dismiss, however, the court had

22   “realized it had improperly declared a mistrial on simple possession” and concluded that,


     ORDER - 30
 1   as a result of the improper mistrial on the lesser included offense, Double Jeopardy

 2   barred retrial on both the greater offense and the lesser. Id.

 3          As relevant to this case, the Ninth Circuit concluded that the district court’s

 4   declaration of a mistrial on the greater offense was proper, which meant that the Double

 5   Jeopardy Clause permitted retrial of that offense “unless an exception applies.” 7 See id.

 6   at 963. The court cited Richardson for the proposition that “the Double Jeopardy Clause

 7   allows retrial following a jury’s genuine deadlock,” see id. at 963 (citing Richardson, 468

 8   U.S. at 323-24), and Jefferson in support of the conclusion that the jury’s unanimous

 9   verdict on the lesser included offense did not bar retrial, see id. at 963 n.2 (citing

10   Jefferson, 566 F.3d at 935-36). The court also concluded that the trial court erred in

11   declaring a mistrial on the lesser included offense without considering alternative

12   instructions to the jury that could have cured the inconsistency between the verdict form

13   and the jury instructions. See id. at 964.

14          The court concludes that this case is more closely aligned with Carothers and

15   Jefferson than Brazzel. The issue with Mr. Hendrix’s reliance on Brazzel is that the jury

16   in this case provided significantly more evidence of deadlock than the Brazzel jury did.

17   See Brazzel, 491 F.3d at 979, 984. The Brazzel court noted that an implied acquittal

18   requires that the jury “remain[] silent . . . without announcing any signs of hopeless

19   deadlock.” Id. at 981. Brazzel ultimately turned out the way that it did because, unlike

20
            7
               The central issue in Carothers was “whether the improperly declared mistrial on simple
21
     possession creates an exception to the general rule permitting retrial on possession with intent to
     distribute.” Id. at 964. The Ninth Circuit concluded that there was no such exception and
22   permitted retrial. See id. at 964-66.


     ORDER - 31
 1   this case, there were not “any signs” of hopeless deadlock in Brazzel. See id. at 979, 984.

 2   The Ninth Circuit noted that the jury “offered no indication of an inability to reach a

 3   verdict,” the government did not consider the jury hung or seek retrial, and the trial court

 4   made “no inquiry” into whether the jury was actually deadlocked. See id. at 984-85.

 5          In stark contrast to the facts from Brazzel, in this case the jury twice indicated and

 6   confirmed it could not reach a verdict—even after an Allen charge (see 12/20/19 Tr. at

 7   2:2-3, 4:21-6:12; 12/23/19 Tr. at 19:15-20:5); the jury asked multiple questions about

 8   how it could reach a partial verdict and was repeatedly instructed to leave the verdict

 9   form blank if it could not reach unanimous agreement (see 1st Jury Question; 3d Jury

10   Question; 12/20/19 Tr. at 9:21-11:1; 12/23/19 Tr. at 3:22-4:5); one juror told the court

11   she was “being insulted for her views, and she want[ed] it to stop” (see 12/23/19 Tr. at

12   14:15-21); and the court confirmed on the record that the jury was, in fact, “deadlocked”

13   (see 12/23/19 Tr. at 19:15-20:5). The Government also promptly moved to retry Mr.

14   Hendrix on all five counts. (See generally Not.) As Jefferson and Carothers confirm,

15   these are exactly the kind of “signs” of hopeless deadlock that were missing in Brazzel.

16   See Jefferson, 566 F.3d at 935-36; Carothers, 630 F.3d at 962-63, 963 n.2.

17          In fact, many of the facts that the Ninth Circuit focused on as evidence of genuine

18   deadlock in Jefferson and Carothers are also present here. As in this case, the jury in

19   Jefferson twice confirmed it was unable to reach a verdict, continued deliberating after an

20   Allen charge, sent the court a question about how to reach a partial verdict, and confirmed

21   on the record that it was deadlocked. See 566 F.3d at 932-933. Similarly, in Carothers,

22   as in this case, the jury informed the court it was not able to reach unanimous agreement


     ORDER - 32
 1   on all counts, the court instructed the jury to continue deliberating, the jury returned and

 2   confirmed on the record that it was hung, and the court declared a mistrial. See

 3   Carothers, 630 F.3d at 962-63. Notably, the Ninth Circuit concluded that the Carothers

 4   defendant could be retried on the greater offense even though the jury received the same

 5   jury instruction on lesser included offenses that the court gave in this case and the verdict

 6   form in Carothers introduced the same inconsistency with the jury instructions that was

 7   present in this case. 8 See id. at 962. Thus, Carothers provides strong support in

 8   opposition to Mr. Hendrix’s argument that the language of the lesser included instruction

 9   and the verdict form given to the jury in this case weighs in favor of finding an implied

10   acquittal or lack of manifest necessity for a mistrial. (See Resp. at 3-4, 7-9 (“The jury

11   instructions and the verdict form, rather than supporting the government, contradict it.”).)

12          Mr. Hendrix also argues that, even if the court finds that the jury was hopelessly

13   deadlocked, such that some declaration of a mistrial may have been appropriate, the court

14   cannot conclude that the jury’s deadlock applied to greater offenses of possession with

15   intent to distribute in Counts 3 and 6. (See Resp. at 7-9.) The court has already

16   considered and rejected Mr. Hendrix’s attempts to distinguish between the five greater

17   offenses. See supra § III.C.1. The court’s instructions and the jury’s actions were

18   uniform for all five counts charged in the indictment. In response to questions from the

19
            8
20            The major difference between Carothers and this case is that, unlike the trial court in
     Carothers, the court cured any inconsistency between the verdict form and the jury instructions
     by orally instructing the jury on how to reach a partial verdict in the event that it was unable to
21
     reach unanimous agreement. (See 12/20/19 Tr. at 9:21-11:1; 12/23/19 Tr. at 3:22-4:5); see also
     Carothers, 630 F.3d at 963 (noting that trial court erred by declaring a mistrial without finding
22   an alternative solution to inadvertent inconsistency in verdict form).


     ORDER - 33
 1   jury regarding partial verdicts, the court instructed the jury to “[c]omplete the portions of

 2   the verdict form that you are able to reach unanimous agreement on and do nothing in

 3   regards to the ones that you can’t reach unanimous agreement on.” (See 12/20/19 Tr. at

 4   9:24-10:4; 12/23/19 Tr. at 3:22-4:5 (“You do not need to reach a unanimous agreement

 5   on each of the counts that is in this action. If you agree on some and you are unable to

 6   reach a verdict on others, you can tell me which ones you agree on, and just leave the

 7   other ones blank. That’s what a partial verdict is.”).) Then, after the jury sent out all the

 8   signals of deadlock detailed above, the jury informed the court that it had “reached a

 9   verdict on two charges” and returned a verdict to the court that had answers to Questions

10   2B and 4B, but left questions 1, 2, 3, 4, and 5 blank. (See Jury Verdict; 12/23/19 Tr. at

11   19:15-20:5.) The court rejects Mr. Hendrix’s attempts to tie the jury’s verdict in knots by

12   creating artificial distinctions between the five questions that the jury did not answer. 9

13   Instead, the court concludes that the jury did not impliedly acquit Mr. Hendrix on any of

14   the counts in the superseding indictment and was instead hopelessly deadlocked on all of

15   the questions that it did not answer in the jury verdict, including the greater offenses in

16   Counts 3 and 6. 10

17   //

18
            9
               The court also notes that adopting Mr. Hendrix’s interpretation that the jury was
19   deadlocked on Count 7 but not on the greater included offense on Count 6 introduces the same
     logical inconsistency that the court discussed above in rejecting Mr. Hendrix’s argument that the
20   court did not declare a mistrial on Counts 3 and 6. See supra § III.C.1.
            10
               Because the court concludes that the jury did not impliedly acquit Mr. Hendrix on the
21
     greater offenses charged in Counts 3 and 6, the court also rejects Mr. Hendrix’s argument that
     portions of Count 4 and all the entirety of Count 7 cannot be retried due to the relationship
22   between those counts and Counts 3 and 6. (See Resp. at 9-10; Surreply at 4.)


     ORDER - 34
 1   D.     Retrial

 2          Because the court concludes that the court properly declared a mistrial on Count 2,

 3   the greater offense charged in Count 3, Count 4, the greater offense charged in Count 6,

 4   and Count 7, the Government may retry Mr. Hendrix for each of those offenses without

 5   running afoul of the Double Jeopardy Clause. See, e.g., Richardson, 468 U.S. at 324

 6   (“[A] retrial following a ‘hung jury’ does not violate the Double Jeopardy Clause.”);

 7   Arizona, 434 U.S. at 509 (“[W]ithout exception, the courts have held that the trial judge

 8   may discharge a genuinely deadlocked jury and require the defendant to submit to a

 9   second trial.”). Barring an appeal from Mr. Hendrix that strips the court of jurisdiction,

10   the court intends to try this case as planned on February 3, 2020, as the court informed

11   the parties at the pre-trial conference. 11 (See 1/16/20 Dkt. Entry; 1/24/20 Dkt. Entry.)

12          The court also notes that Mr. Hendrix filed a motion requesting that, on retrial, the

13   court either (1) inform the jury that Mr. Hendrix was previously convicted of simple

14   possession, or (2) instruct the jury on the lesser included offenses on which the prior jury

15   already convicted Mr. Hendrix. 12 (Retrial Mot. (Dkt. # 239) at 1.) The court has

16

17          11
               It is the court’s understanding that if Mr. Hendrix files an appeal of this order—as his
     counsel indicated he would do at the hearing—that appeal divests the court of jurisdiction. See
18   United States v. Claiborne, 727 F.2d 842, 850 (9th Cir. 1984) (“Ordinarily, if a defendant’s
     interlocutory claim is considered immediately appealable under Abney [v. United States, 431
19   U.S. 651 (1977)], the district court loses its power to proceed from the time the defendant files its
     notice of appeal until the appeal is resolved.”). Thus, although the court will not assume that Mr.
20   Hendrix will appeal, if he does so, the court will strike the February 3, 2020, trial date.
            12
              The court asked Mr. Hendrix’s counsel whether Mr. Hendrix intended to request lesser
21
     included offense instructions at his retrial during the pretrial conference and informed Mr.
     Hendrix that he needed to file a motion requesting lesser included offense instructions if he
22   wanted the court to consider the issue. (See 1/24/19 Dkt. Entry.)


     ORDER - 35
 1   reviewed the motion and concludes that it can rule on the motion without a response from

 2   the Government.

 3          The law in the Ninth Circuit appears to be unsettled on the question of how trial

 4   courts should treat convictions on lesser included offenses during the retrial of a greater

 5   offense following a hung jury on the greater offense. The Carothers court concluded that

 6   defendants who receive lesser included offense instructions in a first trial are not entitled

 7   to the same instructions on retrial of the greater offense because “a defendant who has

 8   requested a [lesser included offense] instruction will still have been able to escape an

 9   unfair conviction on the greater offense in the first proceeding by having provided

10   doubtful jurors with a lesser included alternative.” See 630 F.3d at 966. However,

11   because the Carothers trial court improperly declared a mistrial on the lesser included

12   offense, the defendant in that case had not been convicted or acquitted of the lesser

13   included offense. See id. at 964. Accordingly, the Carothers court explicitly stated that

14   it need not weigh in on the question presented here, which is whether or to what extent a

15   defendant is entitled to lesser included offense instructions following a conviction on the

16   lesser included offenses. See id. at 966 n.3.

17          Ultimately, the court rejects both Mr. Hendrix’s proposed approaches to the lesser

18   included offenses on retrial. (See Retrial Mot. at 1.) Informing the second jury that a

19   first jury convicted Mr. Hendrix of simple possession could unduly influence the second

20   jury’s consideration of the evidence on retrial. For example, the second jury might

21   wonder why the first jury did not convict on the greater offenses. The court also

22   concludes that Mr. Hendrix is not entitled to another set of lesser included offense


     ORDER - 36
 1   instructions pursuant to the Ninth Circuit’s statements in Carothers suggesting that the

 2   Circuit is not concerned with the possibility that retrial on greater offenses without lesser

 3   included offense instructions “would strip all advantage from the ‘unable to agree’

 4   instruction.” See id. at 966. Moreover, as the court noted at oral argument, instructing

 5   the jury on charges that Mr. Hendrix has already been convicted on risks inconsistent

 6   verdicts. 13 Thus, the court denies Mr. Hendrix’s motion and concludes that it will not

 7   inform the jury that Mr. Hendrix was previously convicted of simple possession or

 8   provide the jury with lesser included offense instructions on retrial. 14

 9                                     IV.     CONCLUSION

10          For the reasons set forth above, the court DENIES Mr. Hendrix’s motion to

11   dismiss (Dkt. # 216) and ORDERS that Mr. Hendrix shall be retried on Count 2, the

12   greater offense of possession of methamphetamine and heroin with intent to distribute

13   charged in Count 3, Count 4, the greater offense of possession of methamphetamine with

14   intent to distribute charged in Count 6, and Count 7 of the superseding indictment on

15   February 3, 2020. The court also DENIES Mr. Hendrix’s motion for lesser included

16   offense instructions (Dkt. # 239) and concludes that, on retrial, the court will not inform

17
            13
               The court is not convinced that Mr. Hendrix can solve the court’s inconsistent verdict
18   issue and force the Government to retry Mr. Hendrix for simple possession by “waiving” his
     Double Jeopardy rights. (See Retrial Mot. at 5-6.) Although the Carothers court noted that a
19   defendant may waive a Double Jeopardy defense and stand trial a second time if the defendant
     would like the second jury to receive lesser included offense instructions, see Carothers, 630
20   F.3d at 966-67, unlike the Carothers defendant, Mr. Hendrix does not have a Double Jeopardy
     defense to the simple possession charges because he was convicted of those charges.
21          14
                Of course, the court’s decision not to provide the jury with lesser included offense
     instructions on retrial does not prevent Mr. Hendrix from arguing at trial that he did not have
22   intent to distribute and is instead guilty only of simple possession.


     ORDER - 37
 1   the jury that Mr. Hendrix was previously convicted of simple possession or instruct the

 2   jury on the lesser included offenses of simple possession for Counts 3 or 6.

 3          Dated this 28th day of January, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 38
